Order entered September 4, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01345-CR

                            TIMOTHY ALEXANDER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-34377-N

                                           ORDER
       The Court DENIES appellant’s August 29, 2013 pro se motion to supplement the record

V seeking to supplement the record in this case with volume 3 of the reporter’s record filed in

cause no. 05-12-00931-CR, styled Daphne Hicks v. The State of Texas. Volume 2 of the

supplemental reporter’s record filed in this appeal on August 5, 2013 is a duplicate of volume 3

filed in cause no. 05-12-00931-CR.

       We DENY appellant’s August 28, 2013 motion to supplement the record IV.

       We DENY appellant’s August 28, 2013 motion to review record II.                It appears

appellant’s complaint is that he received copies of the two-volume supplemental record that do

not bear a file-stamp and he received them before this Court ordered appellate counsel to provide

them to appellant. We conclude his complaint is without merit.
       We DENY appellant’s August 28, 2013 “Motion to Preserve Appellate Record w/ Notice

of Ineffective Assistance of Counsel and Notice of Rogue Court Reporter” to the extent appellant

asks that we order that he be provided a new copy of the reporter’s record. The remainder of the

complaints will be treated as a letter filed rather than a motion.

       We GRANT appellant’s August 29, 2013 motion to file and consider his brief to the

extent that appellant’s pro se response to the Anders brief is properly before the Court.

       The case is now at issue and will be submitted in due course.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy

Alexander, No. 12060058, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.


                                                       /s/     LANA MYERS
                                                               JUSTICE